DETAILED ACTON 

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/08/2019 and 03/16/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 2 is objected to because of the following informalities: typographical error. Claim 2 recites the limitation of “the literal meaning” in line 2. “the literal meaning” should be changed to “a literal meaning”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kang et al. (US 2014/0242955 A1).

With respect to Claim 1, Kang et al. disclose
 	A method of translating content and meaning of a voice input in a first language into a second language, comprising: 
The first voice processor 161 processes a voice signal collected by the first microphone 131 to generate voice data); 
 	determining voice input content (Kang et al. [0079] The service request manager 164 transfers a signal to the service control module 166 transferred from the first voice processor 161, [0080] The service control module 166 generates translation information based on the information having been provided by the service request manager 164 and provides the generated translation information to the service request manager 164. Especially, the service control module 166 transfers a voice signal provided by the first voice processor 161 to the STT module 167 to convert the voice signal to text information based on the voice recognition DB 153);
 	analyzing vocal characteristics of the voice input (Kang et al. [0101] When the service request manager 164 provides a voice signal, the sound characteristic extractor 51 extracts sound characteristics from the voice signal. For example, the sound characteristic extractor 51 extracts characteristics relating to a voice signal, such as voice tone characteristic, pitch, timbre, and vocalization speed. The sound characteristic extractor 51 provides the extracted information to the TTS characteristic evaluator 53.)
 	extracting an objective of the voice input content and the vocal characteristics (Kang et al. [0107] The rule/meaning characteristic extractor 55 is connected to the posterior terminal of the STT module 167 and extracts characteristics of the text information output from the STT module 167. Especially, the rule/meaning characteristic extractor 55 obtains characteristics, such as rules and meaning, of the text output from the STT module 167, and provides the obtained information to the TTS characteristic evaluator 53. For example, the rule/meaning characteristic extractor 55 extracts rules and meaning of a voice signal collected based on state information which defines a speaker's feeling based on the pitch, frequency, and vocalization speed of a voice signal. For example, the rule/meaning characteristic extractor 55 can determine a state with a relatively high pitch and rapid vocalization speed as a state in which a speaker is upset or a state in which a speaker is angry. Further, the rule/meaning characteristic extractor 55 can determine a state with a relatively low pitch and slow vocalization speed as a state in which a speaker is stable or a state in which a speaker feels comfortable. Further, the rule/meaning characteristic extractor 55 can determine a state with a rapidly fluctuating pitch and an irregular vocalization speed as a state in which a speaker is depressed or a state in which a speaker is sobbing. The state information provides data which enables estimation of a speaker's feeling based on various elements including pitch, frequency, tone, and vocalization speed. The state information can be either defined by a speaker by writing his or her feeling states by himself or herself, or provided from an external server through reception of predefined state information. The rule/meaning characteristic extractor 55 provides the extracted characteristics to the TTS module 169, Fig. 6, [0101] When the service request manager 164 provides a voice signal, the sound characteristic extractor 51 extracts sound characteristics from the voice signal. For example, the sound characteristic extractor 51 extracts characteristics relating to a voice signal, such as voice tone characteristic, pitch, timbre, and vocalization speed. The sound characteristic extractor 51 provides the extracted information to the TTS characteristic evaluator 53);
 	determining a second set of vocal characteristics associated with a second language that achieves the objective (Kang et al. [0102] The TTS characteristic evaluator 53 evaluates the voice signal-related characteristics provided by the sound characteristic extractor 51 and provides a result of the evaluation to the TTS module 169. Especially, the TIS characteristic evaluator 53 can determine which TTS parameter the characteristics provided by the sound characteristic extractor 51 correspond to, and then provide the determined TTS parameter to the TTS module 169. That is, the TTS characteristic evaluator 53 determines whether the voice tone corresponds to a man or a woman and which level the pitch corresponds to, based on predefined parameter values, [0104] Therefore, the TTS module 169 can convert a translation text provided by the translation unit 60 to a translation voice signal while applying a TTS parameter provided by the TTS characteristic evaluator 53, so as to generate a translation voice signal similar to an actual voice signal of the user); and 
 	translating the voice input content and the vocal characteristics of the first language to output a translation (Kang et al. [0109] The TTS module 169 converts the translation text transferred from the translation unit 60 into a voice in the language of the receiver-side terminal 200 while reflecting the voice signal characteristics provided by the TTS characteristic evaluator 53 in the voice conversion. Therefore, various voice-related characteristics, such as voice characteristics of a speaker and a speaker's feeling, can be reflected in a translation voice of a voice signal in a translation-based communication service of the present invention. As a result, a voice signal generated in a particular form by a speaker with a particular feeling is translated into a voice in a similar form with similar tone and vocalization speed, etc. indicating a similar feeling, and the translated voice is output through the receiver-side terminal 200.)

	With respect to Claim 2, Kang et al. disclose
 	wherein determining the voice input content further comprises translating the literal meaning of the voice input content (Kang et al. [0107] The rule/meaning characteristic extractor 55 is connected to the posterior terminal of the STT module 167 and extracts characteristics of the text information output from the STT module 167. Especially, the rule/meaning characteristic extractor 55 obtains characteristics, such as rules and meaning, of the text output from the STT module 167, and provides the obtained information to the TTS characteristic evaluator 53. For example, the rule/meaning characteristic extractor 55 extracts rules and meaning of a voice signal collected based on state information which defines a speaker's feeling based on the pitch, frequency, and vocalization speed of a voice signal. For example, the rule/meaning characteristic extractor 55 can determine a state with a relatively high pitch and rapid vocalization speed as a state in which a speaker is upset or a state in which a speaker is angry. Further, the rule/meaning characteristic extractor 55 can determine a state with a relatively low pitch and slow vocalization speed as a state in which a speaker is stable or a state in which a speaker feels comfortable. Further, the rule/meaning characteristic extractor 55 can determine a state with a rapidly fluctuating pitch and an irregular vocalization speed as a state in which a speaker is depressed or a state in which a speaker is sobbing. The state information provides data which enables estimation of a speaker's feeling based on various elements including pitch, frequency, tone, and vocalization speed. The state information can be either defined by a speaker by writing his or her feeling states by himself or herself, or provided from an external server through reception of predefined state information. The rule/meaning characteristic extractor 55 provides the extracted characteristics to the TTS module 169, Fig. 6. The Examiner notes that “literal meaning” is interpreted in light of the paragraph [0042] of the present specification.)

 	With respect to Claim 3, Kang et al. disclose
The state information provides data which enables estimation of a speaker’s feeling based on various elements including pitch, frequency, tone, and vocalization speed.)

 	With respect to Claim 4, Kang et al. disclose
 	further comprising receiving a desired translation output (Kang et al. [0085] The TTS module 169 converts a text to a voice signal. Especially, the TTS module 169 of the present invention converts a translation text to a voice signal to generate a translation voice signal. To this end, the TTS module 169 can manage and operate a database which includes text information corresponding to the translation target language, i.e. the language of the receiver-side terminal, and voice information mapped to the text information. The TTS module 169 of the present invention collects voice-related characteristic information including the pitch, tone, and feature of a received voice signal and applies the collected voice-related characteristic information to the translation voice signal. That is, when converting a translation text to a translation voice signal, the TTS module 169 can collect voice-related characteristic information relating to the voice of the user and generate a translation voice signal most similar to the collected voice-related characteristic information. To this end, the TTS module 169 can further include a configuration for adjusting the pitch, tone, and feature of a voice so as to generate translation voice signals having various tones. For example, the TTS module 169 can support generation of a translation voice signal corresponding to the sex of a user. Further, when a user's voice has a high tone or low tone, the TTS module 169 can generate a translation voice signal having the same tone.)
	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

7.	 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2014/0242955 A1) as applied to claim 1 above, and further in view of Chino et al. (US 2008/0208597 A1). 

	With respect to Claim 5, Kang et al. disclose all the limitations of Claim 1 upon which Claim 5 depends. Kang et al. fail to explicitly teach 
 	wherein extracting the objective of the voice input comprises requesting direct user input identifying, at least partially, the objective of the voice input.
	However, Chino et al. teach 
 	wherein extracting the objective of the voice input comprises requesting direct user input identifying, at least partially, the objective of the voice input (Chino et al. [0098] even when a partial erroneous recognition of the user’s speech input occurs, the user can continue the speech processing only by selecting a candidate that matches the user’s intention from the presented candidates, Fig. 9 is a schematic diagram for explaining an example of candidates for target to be processed, [0095] Assume that the user selects an output D in Fig. 9 from the outputted candidate (step S310), [0097] The selected candidate is selected for the target to be processed (step S312), and the selected target to be processed is translated into English as the target language (step s313), Fig. 3 step S301 speech is inputted, step S309 Display set L of generated candidates to the user, so the user identifies a candidate that matches the user’s intention.)
	Kang et al. and Chino et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of translating the voice signal as taught by Kang et al., using teaching of displaying a plurality of candidates of the generated partial character strings from the user voice input as taught by Chino et al. for the benefit of enabling the user select a candidate matching with the user’s intention (Chino et al. [0098] even when a partial erroneous recognition of the user’s speech input occurs, the user can continue the speech processing only by selecting a candidate that matches the user’s intention from the presented candidates, [0095] Assume that the user selects an output D in Fig. 9 from the outputted candidate (step S310), [0097] The selected candidate is selected for the target to be processed (step S312), and the selected target to be processed is translated into English as the target language (step s313).)

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2658